Ector, P. J.
This case is an appeal from a final judgment rendered on a forfeited bail-bond. The third requisite of a bail-bond is “ that the offense of which defendant is accused be distinctly named in the bail-bond, and that it appear therefrom that he is accused of some offense against the laws of the state.” Pasc. Dig., art. 2732.
The offense of which the defendant is accused, as described in the bail-bond, is “ carrying a pistol.” The offense set out in the indictment is not called by any defined name — such as theft, robbery, murder, and arson—used in the Code, but is embraced in one of the offenses included under an act, the caption of which is, “An act regulating the right to keep and bear arms.” Pasc. Dig., art. 6511.
If the offense had been described in the bond as “ the unlawful bearing of arms,” or as “ the unlawful carrying of a pistol,” under the rule laid down by the Supreme Court in the case of Lowrie v. The State, 43 Texas, 602, then we might hold it sufficient as embracing, in its signification, one of the offenses designated in article 6511. ' The bond is not *581sufficient to sustain the judgment. Morris v. The State, decided by this court during its present Tyler term, ante, p. 554.
Because the bail-bond states no offense against the law, and is wholly insufficient, the judgment of the lower court is reversed, and the cause dismissed.

Reversed and dismissed.